Title: From James Madison to Fulwar Skipwith, 18 March 1806 (Abstract)
From: Madison, James
To: Skipwith, Fulwar


                    § To Fulwar Skipwith. 18 March 1806, Department of State. “On your return to Paris, I request you to purchase for the use of the Department of State the books a list of which is enclosed [not found]: The places and dates of the editions are mentioned in the list not with any view to a preference; but on the contrary the most recent editions are the most desireable, if equally correct in the execution. You may draw for the expense.”
                